Citation Nr: 1715929	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

In December 2013, the Board remanded this case for further development.  


FINDING OF FACT

Audiological evaluations performed during the appeal period reveal no worse than Level II hearing impairment in the Veteran's left ear and Level III hearing impairment in the right ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.383, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In the September 2011 rating decision currently on appeal, the RO continued the Veteran's noncompensable ratings for bilateral hearing loss.  The Veteran contends that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran maintains that his hearing loss causes difficulties hearing customer questions and instructions from his supervisors, that he mumbles when he talks so that he does not yell, that he has to ask people to repeat themselves and that he cannot watch television or listen to the radio without complaints because the volume is too loud.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from March 21, 2010, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (db) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R.
§ 4.85.

Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing results from VA audiology examinations conducted in April 2011 and March 2014 fail to demonstrate more profound hearing loss than Level II in the left ear and Level III in the right ear, which warrants a 0 percent disability rating.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  A pattern of exceptional hearing loss is also not demonstrated, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 or 4000 Hertz or 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz during either examination.  38 C.F.R. § 4.86.  

The functional impact of the Veteran's hearing loss is consistent with his subjective complaints, as stated above, and has been described as difficulty hearing and understanding speech in certain situations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, including his difficulties conversing and watching television.  However, as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. at 349.  Moreover, difficulty or inability to hear or understand speech or to hear various other sounds in various contexts is contemplated in the schedular rating criteria.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. Mar. 6, 2017).  Thus, there is no basis for extraschedular consideration.  Id.; 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As such, a compensable rating for bilateral ear hearing loss is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


